Citation Nr: 0431263	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  95-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for glucose-6-phosphate dehydrogenase deficiency 
with hemolytic anemia, renal glycosuria and Fanconi's 
syndrome from December 1969 under the provisions of 38 C.F.R. 
§ 3.321(b).  

2.  Entitlement to an effective date earlier than July 2, 
2003, for a total rating based on individual unemployability 
due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1961 to February 
1964 and from March 1964 to December 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional office (RO) in Seattle, Washington.  
The veteran testified before a Hearing Officer at the RO in 
March 1996 and before the undersigned Member of the Board at 
a hearing at the RO in June 1997.  

Service connection is in effect for glucose-6-phosphate 
dehydrogenase deficiency (G6PD deficiency) with hemolytic 
anemia, renal glycosuria and Fanconi's syndrome evaluated as 
30 percent disabling effective from the day following the 
veteran's separation from service in December 1969.  In its 
decision dated in January 1998, the Board determined that the 
schedular criteria for a disability rating in excess of 
30 percent were not met and denied the veteran's claim of 
entitlement to a higher rating.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
arguing that he should have been considered for an 
extraschedular rating and that the Board failed to adjudicate 
his claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  In a memorandum decision dated in June 
2000, the Court vacated the January 1998 Board decision in 
part and remanded the matter of an extraschedular rating.  It 
otherwise affirmed the Board's January 1998 decision noting 
that the veteran had abandoned on appeal the Board's denial 
of a schedular rating above 30 percent.  

Thereafter, the veteran filed a motion for reconsideration of 
the Court's decision as to its disposition of his TDIU claim.  
In his response to the veteran's motion, the Secretary 
conceded that the "[a]ppellant's claim for an increased 
rating should be considered to have encompassed a claim for a 
TDIU rating."  In an order dated in November 2000, the Court 
granted the reconsideration motion.  In its order, the Court 
vacated the January 1998 Board decision as to its failure to 
consider the appellant's eligibility for TDIU and remanded 
the TDIU claim to the Board for further proceedings and 
issuance of a readjudicated decision.  In July 2001, the 
Board remanded the case to the RO, and it has now been 
returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its July 2001 remand, the Board requested additional 
development and readjudication of entitlement to a disability 
rating in excess of 30 percent for G6PD deficiency with 
hemolytic anemia, renal glycosuria and Fanconi's syndrome 
under the provisions of 38 C.F.R. § 3.321(b)(1).  At that 
time, the Board also requested that the RO adjudicate 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities under 
38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b), as applicable.  

In a rating decision dated in February 2004, while the case 
was in remand status, the RO granted secondary service 
connection for depression and assigned a 70 percent rating 
effective from July 2, 2003.  In the same rating decision, 
the RO granted entitlement to a total rating based on 
individual unemployability effective from July 2, 2003.  The 
RO informed the veteran of its decision and provided notice 
of his appellate rights in a letter dated in March 2004.  In 
May 2004, the RO received a letter from the veteran's 
attorney in which he disagreed with the July 2003 effective 
date for the TDIU rating.  

In July 2004, the RO issued a supplemental statement of the 
case (SSOC) in which it continued the 30 percent schedular 
rating for the veteran's G6PD deficiency with hemolytic 
anemia and renal gylcosuria, Fanconi's syndrome.  In 
addition, in the July 2004 SSOC, the RO denied entitlement to 
a TDIU rating prior to July 2, 2003.  The RO's July 2004 
forwarding letter to the veteran stated that a response to 
the SSOC was optional.  

In a letter received at the RO in August 2004, the veteran's 
attorney stated that the letter constituted the veteran's 
disagreement with the July 2003 TDIU effective date assigned 
in the February 2004 rating decision.  He said the letter was 
intended to serve as the veteran's "I-9 appeal" regarding 
the effective date of the TDIU rating and regarding the claim 
for greater than a 30 percent schedular rating for the blood 
disorder.  He said that for both issues the veteran was 
seeking an effective date of December 1969.  He also said 
that the letter was intended to serve as the veteran's 
disagreement with the decision denying him a TDIU rating 
under 38 C.F.R. § 4.16(b) and an extraschedular rating under 
38 C.F.R. § 3.321(b).  

Review of the record shows that the RO did not fully comply 
with the requests of the Board in its July 2001 remand.  The 
Board requested that the RO arrange for review of the entire 
claims file by a physician and a vocational expert and that 
those individuals provide opinions as to the effects of the 
veteran's service-connected disabilities, either individually 
or together, on his ability to obtain or retain substantially 
gainful employment over the period from his separation from 
service in December 1969 to the present.  

The RO obtained a psychiatric examination in January 2004.  
The psychiatrist stated that the veteran's chronic tiredness 
and flare-ups of his G6PD deficiency significantly adversely 
impacted his energy level since his discharge from service 
and he had not been able to be a reliable employee.  The 
psychiatrist further stated that determining the level of 
industrial impairment from 1969 until the current time would 
require the wisdom of Solomon and likely hours more of 
examination time.  He said that it would appear that the 
veteran had had considerable occupational impairment from 
1969 until 1990 when he had to close his business due to 
bankruptcy.  He said the veteran had long suffered from 
severe numbing of his emotional responsiveness and emotional 
detachment and kept significant interpersonal distance 
between himself and others.  The psychiatrist went on to say 
that since 1990, the veteran appeared to have had "quite 
severe adverse impact occupationally, continuing up to this 
time."  He said that although the veteran had made some 
money writing proposals, that appeared to be minimal in 
recent years.  He further said that he did not think that the 
veteran would be able to gain or sustain competitive 
employment at this time.  The psychiatrist concluded by 
saying that the level of severity of the veteran's depressive 
and PTSD difficulties caused severe adverse impact 
occupationally and given his concomitant physical problems, 
he would not be able to hold a competitive job.  

The RO returned the examination report to the VA psychiatrist 
stating the report was insufficient because it failed to 
provide the requested medical opinion.  In response, in a 
March 2004 addendum, the psychiatrist said that he had 
reviewed the record and considered it impossible to render an 
opinion prior to 1990, other than to indicate that the 
veteran appeared to have had considerable occupational 
impairment subsequent to his discharge from service in 1969 
until ultimately closing his business in 1990.  The 
psychiatrist noted that he had addressed the veteran's severe 
occupational impairment after 1990 in his January 2004 
report.  The psychiatrist said that he had done the best he 
could in addressing this matter and advised the RO to consult 
a vocational expert, as had been asked for in the BVA remand.  

Although the veteran submitted an opinion from a vocational 
expert, there is no indication that the RO followed the 
direction of the Board to obtain an opinion from a VA 
vocational expert.  The RO did provide the veteran with an 
examination for hemic disorders in January 2004.  In the 
examination report, the physician stated he reviewed the 
claims file, but he provided no opinion as the effects of the 
veteran's service-connected disabilities on his ability to 
obtain or retain substantially gainful employment from 
December 1969 to the present.  

In sum, the RO actions were not responsive to the Board's 
remand, and the case must again be remanded to assure 
compliance.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court held that a remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  The Court also held 
in Stegall that "where . . . the remand orders of the Board . 
. . are not complied with, the Board itself errs in failing 
to insure compliance."  Id.  On this ground, the Board must 
remand the case again.

Specifically, the opinion that was obtained from the 
psychiatrist is incomplete because it does not fully address 
the entire period under consideration and to the extent it 
provides an opinion appears to consider the veteran's 
depressive disorder and PTSD as among his service connected 
disabilities.  The Board points out that from December 1969 
to July 2003, the veteran's service-connected disabilities 
included only:  (1) G6PD deficiency with hemolytic anemia and 
renal glycosuria, Fanconi's syndrome and (2) duodenal ulcer.  
The issues that must be adjudicated include entitlement to a 
disability rating in excess of 30 percent for G6PD deficiency 
with hemolytic anemia, renal glycosuria and Fanconi's 
syndrome under the provisions of 38 C.F.R. § 3.321(b)(1), 
that is, on an extraschedular basis, from December 1969.  The 
other issue on appeal is entitlement to a TDIU rating prior 
to July 2, 2003, and that claim must be adjudicated with 
consideration of 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b).  
The Board also points out that such ratings if awarded would 
be initial ratings from the time of the veteran's initial 
claim and therefore require consideration of the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).  

In view of the foregoing, the Board will again remand the 
case and request that opinions be obtained from a VA 
vocational expert and from a VA physician with knowledge of 
blood disorders.  The VA vocational expert and VA physician 
should be requested to review the entire record, including 
information concerning the veteran's school attendance during 
the 1970s as well as the vocational evaluation from John 
Berg, M.Ed., received in March 2004, and provide opinions as 
to whether it is at least as likely as not that the veteran's 
G6PD deficiency with hemolytic anemia, renal glycosuria and 
Fanconi's syndrome interfered markedly with the veteran's 
employment during the period from December 1969 to the 
present.  In addition, those individuals should be requested 
to provide opinions as to whether it is at least as likely as 
not that the veteran's G6PD deficiency with hemolytic anemia, 
renal glycosuria and Fanconi's syndrome together with his 
duodenal ulcer prevented him from obtaining or retaining 
substantially gainful employment over the period from his 
separation from service in December 1969 to July 2003.  The 
VA vocational expert and VA physician should be requested 
explain their opinions.  See Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994) (explaining duty to assist requires that VA obtain 
competent opinion concerning effects of veteran's service-
connected disabilities, either individually or in the 
aggregate, on his ability to obtain or retain employment).  

In addition to the foregoing, the Board notes that as 
enclosures to his August 2004 letter to the RO, the veteran's 
attorney included medical dictionary and medical textbook 
excerpts pertaining to anemia and hemolytic anemia.  That 
information has not been considered by the RO.  Neither the 
veteran nor his attorney waived RO consideration of this 
evidence, which was received at the RO subsequent to the July 
2004 SSOC.  It should therefore be considered by the agency 
of original jurisdiction in its readjudication of the 
veteran's claims.  See 38 C.F.R. § 19.37 (2003).  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should arrange for review of 
the entire claims file by a VA physician 
with knowledge of blood disorders and by 
a VA vocational expert.  The VA 
vocational expert and VA physician should 
be requested to review the entire record, 
including information concerning the 
veteran's school attendance during the 
1970s as well as the vocational 
evaluation from John Berg, M.Ed., 
received in March 2004, and provide 
opinions as to whether it is at least as 
likely as not that the veteran's G6PD 
deficiency with hemolytic anemia, renal 
glycosuria and Fanconi's syndrome 
interfered markedly with the veteran's 
employment at any time during, or 
throughout, the period from December 1969 
to the present.  In addition, those 
individuals should be requested to 
provide opinions as to whether it is at 
least as likely as not that the veteran's 
G6PD deficiency with hemolytic anemia, 
renal glycosuria and Fanconi's syndrome 
together with his duodenal ulcer 
prevented him from obtaining or retaining 
substantially gainful employment any time 
during, or throughout, the period from 
his separation from service in December 
1969 to July 2003.  The VA vocational 
expert and VA physician should be 
requested explain their opinions.  The 
entire claims file must be made available 
to examiners and/or reviewers, and all 
reports should be typed.  

2.  Then, with consideration of all the 
evidence, including the Social Security 
Administration statement of the veteran's 
earnings and his May 2001 declaration 
concerning those earnings, the claim of 
entitlement to a disability rating in 
excess of 30 percent for G6PD deficiency 
with hemolytic anemia, renal glycosuria 
and Fanconi's syndrome from December 1969 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) should be readjudicated, 
with a determination as to whether the 
issues should again be referred to 
Director of the Compensation and Pension 
Service.  Unless it has become moot, the 
issue of entitlement to a total 
disability rating based on 
unemployability due to service-connected 
disabilities during the period from 
December 1969 to July 2003 should be 
readjudicated under 38 C.F.R. § 4.16(a) 
or 38 C.F.R. § 4.16(b), as appropriate.  
With respect to both issues, that is, the 
extraschedular rating in excess of 
30 percent for G6PD deficiency with 
hemolytic anemia, renal glycosuria and 
Fanconi's syndrome and the TDIU issue, 
consideration must be given to the 
possibility of staged ratings starting 
from December 1969.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the AMC should issue a SSOC 
that addresses all evidence added to the 
record since the RO issued its July 2004 
SSOC.  The veteran and his attorney 
should be given an opportunity to 
respond.  

The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action unless VA 
otherwise notifies him through his attorney.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




